

	

		II 

		109th CONGRESS

		1st Session

		S. 608

		IN THE SENATE OF THE UNITED STATES

		

			March 11, 2005

			Mr. Harkin introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To create an independent office in the

		  Department of Labor to advocate on behalf of pension participants, and for

		  other purposes.

	

	

		

			1.

			Office of pension participant advocacy

			

				(a)

				In general

				Title III of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C. 1201 et seq.) is amended by

			 adding at the end the following:

				

					

						D

						Office of Pension Participant Advocacy

						

							3051.

							Office of Pension Participant Advocacy

							

								(a)

								Establishment

								

									(1)

									In general

									There is established in the

				Department of Labor an office to be known as the Office of Pension

				Participant Advocacy.

								

									(2)

									Pension Participant Advocate

									The Office of Pension

				Participant Advocacy shall be under the supervision and direction of an

				official to be known as the Pension Participant Advocate who

				shall—

									

										(A)

										have demonstrated

				experience in the area of pension participant assistance, and

									

										(B)

										be selected by the

				Secretary after consultation with pension participant advocacy

				organizations.

									The Pension Participant Advocate

				shall report directly to the Secretary and shall be entitled to compensation at

				the same rate as the highest rate of basic pay established for the Senior

				Executive Service under section 5382 of title 5, United States Code.

								(b)

								Functions of office

								It shall be the function of

				the Office of Pension Participant Advocacy to—

								

									(1)

									evaluate the efforts of the

				Federal Government, business, and financial, professional, retiree, labor,

				women’s, and other appropriate organizations in assisting and protecting

				pension plan participants, including—

									

										(A)

										serving as a focal point

				for, and actively seeking out, the receipt of information with respect to the

				policies and activities of the Federal Government, business, and such

				organizations which affect such participants,

									

										(B)

										identifying significant

				problems for pension plan participants and the capabilities of the Federal

				Government, business, and such organizations to address such problems,

				and

									

										(C)

										developing proposals for

				changes in such policies and activities to correct such problems, and

				communicating such changes to the appropriate officials,

									

									(2)

									promote the expansion of

				pension plan coverage and the receipt of promised benefits by increasing the

				awareness of the general public of the value of pension plans and by protecting

				the rights of pension plan participants, including—

									

										(A)

										enlisting the cooperation

				of the public and private sectors in disseminating information, and

									

										(B)

										forming private-public

				partnerships and other efforts to assist pension plan participants in receiving

				their benefits,

									

									(3)

									advocate for the full

				attainment of the rights of pension plan participants, including by making

				pension plan sponsors and fiduciaries aware of their responsibilities,

								

									(4)

									give priority to the

				special needs of low and moderate income participants, and

								

									(5)

									develop needed information

				with respect to pension plans, including information on the types of existing

				pension plans, levels of employer and employee contributions, vesting status,

				accumulated benefits, benefits received, and forms of benefits.

								

								(c)

								Reports

								

									(1)

									Annual report

									Not later than December 31

				of each calendar year, the Pension Participant Advocate shall report to the

				Committees on Education and the Workforce and Ways and Means of the House of

				Representatives and the Committees on Health, Education, Labor, and Pensions

				and Finance of the Senate on its activities during the fiscal year ending in

				the calendar year. Such report shall—

									

										(A)

										identify significant

				problems the Advocate has identified,

									

										(B)

										include specific

				legislative and regulatory changes to address the problems, and

									

										(C)

										identify any actions taken

				to correct problems identified in any previous report.

									The Pension Participant Advocate

				shall submit a copy of such report to the Secretary and any other appropriate

				official at the same time it is submitted to the committees of Congress.

									(2)

									Specific reports

									The Pension Participant

				Advocate shall report to the Secretary or any other appropriate official any

				time the Advocate identifies a problem which may be corrected by the Secretary

				or such official.

								

									(3)

									Reports to be submitted directly

									The report required under

				paragraph (1) shall be provided directly to the committees of Congress without

				any prior review or comment by any person other than the Secretary or any other

				Federal officer or employee.

								

								(d)

								Specific powers

								

									(1)

									Receipt of information

									Subject to such

				confidentiality requirements as may be appropriate, the Secretary and other

				Federal officials shall, upon request, provide such information (including plan

				documents) as may be necessary to enable the Pension Participant Advocate to

				carry out the Advocate’s responsibilities under this section.

								

									(2)

									Appearances

									The Pension Participant

				Advocate may represent the views and interests of pension plan participants

				before any Federal agency, including, upon request of a participant, in any

				proceeding involving the participant.

								

									(3)

									Contracting authority

									In carrying out

				responsibilities under subsection (b)(5), the Pension Participant Advocate may,

				in addition to any other authority provided by law—

									

										(A)

										contract with any person to

				acquire statistical information with respect to pension plan participants,

				and

									

										(B)

										conduct direct surveys of

				pension plan participants.

									.

			

				(b)

				Conforming amendment

				The table of contents for

			 title III of such Act is amended by adding at the end the following:

				

					

						Subtitle D—Office of Pension

				Participant Advocacy

						3051. Office of Pension

				Participant

				Advocacy

					

					.

			

				(c)

				Effective date

				The amendment made by this

			 section shall take effect on January 1, 2006.

			

